Case 3:17-cv-02282-RDM Document 65 Filed 06/04/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONIDES GUEVARA,
Plaintiff,
v. :  3:47-CV-2282
(JUDGE MARIANI)
CONSTAR FINANCIAL

SERVICES, LLC,
Defendant.

ORDER

 

AND NOW, THIS th, OF JUNE 2020, upon consideration of Plaintiffs
“Motion for Summary Judgment as to Liability” (Doc. 56) and Defendant's “Motion for
Summary Judgment” (Doc. 58), and all relevant documents, for the reasons set out in this
Court's accompanying memorandum opinion, IT 1S HEREBY ORDERED THAT:

1. Plaintiffs Motion is DENIED.

2. Defendant's Motion is DENIED.

 
    

ge Nr
Robert D. Mariani

United States District Judge
